UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com June 30, 2010 PROSPECTOR FUNDS, INC. August 1, 2010 To the Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund: The dominant event of the first six months of 2010 was the sovereign debt crisis and subsequent bailout in Europe.Greece’s uncertain ability to service its debts precipitated the crisis.This comes as no surprise; Greece has been in default on its sovereign debt half of the time in the last hundred years!In addition to concerns over Greece, uncertainty quickly spread to the debt servicing abilities of other over leveraged European countries such as Portugal, Ireland, Italy, and Spain (collectively referred to by the acronym PIIG’s).The larger solvent countries, Germany and France, felt compelled to lead a rescue effort fearing the cross ownership of sovereign debt in the Eurozone might trigger a panicky market episode. These troubled countries are borrowing heavily and more rapidly than they can sustainably grow their economies.This resulting imbalance could cause a painful correction at some point.Central Bank monetary policy of low short-term interest rates, both in the US and abroad, designed to stimulate economic recovery, carries significant potential long term consequences of growing the size of these imbalances and risking high future inflation. While April’s Deepwater Horizon rig sinking was a horrible environmental disaster, our President’s constant BP Plc. bashing has cast a pall over financial markets out of proportion to the spill’s financial importance. In our view this accident was primarily one of human error.There were clearly bad decisions made by BP’s man on the spot and most were probably influenced by a corporate culture that puts profits ahead of employee safety and the environment.Regardless, we acknowledge BP is a cash rich company financially able to fund a sensible clean up. We’d heavily discount a bankruptcy that wiped out bond holders, but think a filing designed to control the legal blizzard possible although unlikely. Only our Government can turn Macondo into a true economic cataclysm.The deep water drilling ban was a step in this direction; we believe additional funding for alternative energy schemes would be another.We can only hope that once the well’s permanently capped rational economics and the rule of law will take precedence.One more thing, we doubt anyone will be naming future exploration wells for cursed fictional towns. The sovereign crisis in Europe, the Gulf of Mexico oil spill plus other unsettling big picture factors such as shaky US state and municipal finances, troubling “Axis of Evil” episodes in North Korea and Iran, social unrest in Thailand, etc. precipitated a sharp second quarter equity market sell off.Fear of a double dip recession also contributed.Investors aggressively derisked their portfolios. Financial Reform Effective July 21, 2010 President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act.The devil will be in the details.Federal agencies including the SEC, the Federal Reserve, The FDIC, the Office of the Comptroller of the Currency, the Commodity Futures Trading Commission, and the brand new Bureau of Consumer Financial Protection must now set rules for implementing the new regulations.Capital requirements will be increased.Proprietary trading and the derivatives market will be regulated.Hedge Fund and private equity advisors will need to register with the SEC. 1 PROSPECTOR FUNDS, INC. The regulatory decisions in interpreting the 2,300 page Financial Reform Act of 2010 will be as important as the law itself in determining its economic impact. As of now it is unclear whether the new regulations will result in a neutral or adverse impact on financial industry returns on equity.The process of determining and implementing the new regulations could take several years.Hundreds of individual regulations will be initially set over the next year.Then many of these rule changes will engender public and industry comment.Finally regulators will consider these comments before arriving at final rules.Then the courts will have their say.The ultimate economic cost will be revealed over years, not months. Prospector Capital Appreciation Fund Highlights The gold mining sector was the Prospector Capital Appreciation Fund’s most positive contributor to performance for the six months ended June 30, 2010 with Newmont Mining Corp (NEM) and Barrick Gold (ABX) the leading individual stocks.Also noteworthy were the appreciation of Millipore convertibles (takeover was key) and that of several smaller oil and gas producers, McMoran Exploration (MMR) and Cimarex Energy (XEC).Consistent with the generally weak stock market, most of our sector positions were down, although only modestly. At the margin we continue adding recognized high quality stocks to the portfolio.A new Abbott Labs position was initiated and we bought more ADP and Walgreens.This seems almost surreal. We are used to buying mediocre companies that are getting better or good companies/securities that few have heard of, not recognized quality. The aforementioned stocks have had consistent long-term growth, high ROE’s, solid balance sheets, sustainable business models and surprisingly trade only about 25% above their March 2009 lows. Six of our ten largest buys during the six months ended June 30, 2010 were convertible bonds, as we rotated out of appreciated positions and continually tried to raise the “bond value” of our portfolio while maintaining some upside. As of June 30, 2010, about nine tenths of our convert dollar investment matures or can be put over the next four and a half years.We believe this should limit our downside exposure should the correction continue or worsen One last highlight.For the first time in a long time we added a housing related equity to your portfolio. First American Financial is a dominant title insurer with minimal net debt and potential share repurchase opportunities that can be funded from free cash flow and the sale of non-core assets.It sells below book and earnings projections suggest a P/E near ten.If housing begins improving or at least stabilizes, this could be an outstanding investment. Prospector Opportunity Fund Highlights The biggest contributor to Prospector Opportunity Fund’s performance for the six months ended June 30, 2010 was Newmont Mining Corp (NEM), which benefited from market uncertainty and the resultant strength in Gold.Other significant contributors to performance include property casualty stocks such as Zenith National (ZNT) which was acquired at a significant premium and Lancashire Holdings (LRE.LN), energy shares such as Hugoton (HGT), San Juan Basin (SJT) and Cimarex (XEC), and selected consumer stocks Church & Dwight (CHD) and YUM Brands (YUM).We continue to favor companies with solid balance sheets and strong free cash flow generation capabilities in the consumer staples and technology industries.We also maintain a significant bet in the metals area, specifically gold mining shares, and the energy sector as a potential hedge against future inflation and dollar weakness.In financial services, we favor property and casualty companies with disciplined balance sheets selling at discounts to book value, aggressively returning capital to owners, and prudently managing their exposures through the current soft pricing cycle. 2 PROSPECTOR FUNDS, INC. While our focus will remain on mid and small capitalization stocks, the current values in large cap are too good to ignore.With many blue chips selling at their lowest valuations in years, we have increased our weighting in this area. Names such as Coca-Cola, Pepsi, Pfizer, and ADP generate copious amounts of free-cash flow and have strong balance sheets with easy access to capital.We believe America’s greatest companies, the blue chip multinationals, have a superior outlook to smaller and mid capitalization enterprises. Our largest purchases include shares in Oritani Financial Corp. (ORIT), a second step mutual savings bank conversion operating in New Jersey, Automatic Data Processing (ADP), and Molson Coors Brewing Company (TAP). Outlook No more uncertainty…all headlines are negative.But as we’ve said before, we’re so bearish we’re bullish. Policy makers have little choice but to continue the stimulative money flood.As long as our Government can keep borrowing money the long-term consequences of this stimulation will be delayed, our paper money will only gradually be debased and the positive macroeconomic background for equities should continue.In the past whenever the yield curve has been this steep we have pretty much been able to count on a strong economy nine months out.Okay, maybe “it’s different this time,” but usually it isn’t, and betting on a double dip recession seems extreme. More likely, in our opinion, we are going through a normal stop/start period of recovery augmented by the pessimism of a stock market correction. Thanks to the recent decline, equity valuations look generally reasonable…with some, such as the seldom considered S&P 500’s price to sales, terrific.Combine this with strong earnings improvements, solid balance sheets, and very low interest rates and one would expect a bullish consensus.Not so.The problem is macroeconomic uncertainty. Extreme outcomes, often completely contradictory, seem possible. Consider one: inflation driven by an endless supply of paper money seems probable, but coherent predictions of deflation driven by long-term debt reduction aren’t crazy either.There are plenty of other paradoxes. Therefore, it seems sensible to prepare for a range of outcomes and be careful not to over bet on any one company, industry, theme, asset class or most important, one economic outcome. We have gone through a financial crisis; there will almost certainly be secondary effects. Could we be on the cusp of another bear market?Well…it’s possible, but we doubt it.We feel that more likely it would be a period of modest stock market appreciation.A significant and extended bear market would pretty much require either a double dip recession or higher interest rates.Again these are possible but unlikely.But what if they happened?Well, for one thing, we can’t imagine that long term corporate bonds would be particularly good investments either. Would real estate returns attract investors’ dollars?Unlikely.Hopping in and out of cash never actually works despite its superficial attraction, and cash has a near zero return.No, the alternatives to equities are not appealing. We are in the second year of Obama’s term — often a tough time. Domestic equity mutual funds are in net redemption.The stock market has suffered through a decade of subpar returns, impacting everyone’s psyche.Pessimism seems wise; optimism, naïve. But all this will pass with time.For now, we continue to believe the S&P 500 is stuck in a trading range (say 900 to 1350) that should eventually be broken on the upside. Thank you for entrusting us with your money. Respectfully yours, John D. Gillespie Richard P. Howard Kevin R. O’Brien 3 PROSPECTOR FUNDS, INC. Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The Price to Earnings (P/E) Ratio is calculated by dividing current price of the stock by the company’s trailing 12 months’ earnings per share. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Return on Equity (ROE) is a measure of a corporation’s profitability.It represents the average return on equity on the securities in the portfolio, not the actual return on equity on the portfolio.Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets.The price to sales ratio is a tool for calculating a stock’s valuation relative to other companies, calculated by dividing a stock’s current price by its revenue per share. The SEC does not endorse, indemnify, or guarantee any firm’s business practices, selling methods, the class or type of securities offered, or any specific security. Estimated earnings per share growth rate is not a measure of the Fund’s future performance. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Funds holdings. Current and future portfolio holdings are subject to risk. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) One Year Ended Since Inception(1) to June 30, 2010 June 30, 2010 Capital Appreciation Fund 21.53% -2.07% S&P 500 Index(2) 14.43% -11.37% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) One Year Ended Since Inception(1) to June 30, 2010 June 30, 2010 Opportunity Fund 17.97% -0.43% Russell 2000 Index(2) 21.48% -8.63% Russell Midcap Index(3) 25.13% -8.83% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index.This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index.This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example June 30, 2010 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2010 – June 30, 2010). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (01/01/10) Value (06/30/10) (01/01/10 to 06/30/10) Capital Appreciation Actual(2) $ 987.80 Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) 968.20 Opportunity Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.50% and 1.50% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). Based on the actual returns for the six-month period ended June 30, 2010 of -1.22% and -3.18% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) as of June 30, 2010(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) as of June 30, 2010(1)(3) Capital Appreciation Fund USEC, 3.000%, 10/01/2014 4.0% E.I. Du Pont de Nemours 3.5% Barrick Gold 3.4% Gold Fields – ADR 3.2% Nexen 3.2% Newmont Mining 3.1% Automatic Data Processing 2.8% Mirant 2.7% Domtar 2.5% Anixter International, 1.000%, 02/15/2013 2.5% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. AIM Short-Term Treasury Portfolio excluded from top 10 holdings. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) as of June 30, 2010(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) as of June 30, 2010(1)(3) Opportunity Fund Newmont Mining 4.0% Platinum Underwriters Holdings 3.4% Clorox 2.5% Nexen 2.3% Alberto-Culver 2.2% Kinross Gold 2.2% Lancashire Holdings 2.2% Leucadia National 2.1% Franklin Resources 2.0% Murphy Oil 1.9% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. AIM Short-Term Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 65.1% Banks – 0.3% Charter Financial $ Waterstone Financial* Chemicals – 4.0% E.I. Du Pont de Nemours International Flavors & Fragrances Consumer Discretionary – 4.2% Comcast, Class A Fortune Brands H&R Block Meredith New York Times, Class A* Walt Disney Consumer Staples – 6.4% Campbell Soup Coca-Cola Coca-Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Viterra* Walgreen Energy – 8.8% Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI – Canada* Repsol YPF – ADR USEC* See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 65.1% (CONTINUED) Healthcare – 2.5% Abbott Laboratories $ Pfizer Industrials – 0.6% Tyco International Information Technology – 4.1% Automatic Data Processing Xerox Insurance – 9.0% Alterra Capital Holdings Arch Capital Group* Arthur J. Gallagher Berkshire Hathaway, Class B* Donegal Group, Class A First American Financial Loews Mercer Insurance Group Platinum Underwriters Holdings State Auto Financial Metals & Mining – 10.4% AngloGold Ashanti – ADR Barrick Gold Gold Fields – ADR Newmont Mining Northgate Minerals* RTI International Metals* Paper & Forest Products – 3.4% Domtar Neenah Paper See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 65.1% (CONTINUED) Real Estate – 2.4% Forestar Group* $ Post Properties Telecommunication Services – 0.6% Telephone & Data Systems Utilities – 8.4% Allegheny Energy Calpine* Calpine – Escrow Shares* El Paso Electric* Mirant* NV Energy Unisource Energy Total Common Stocks (Cost $23,672,262) Par CONVERTIBLE CORPORATE BONDS – 27.4% Advanced Micro Devices 5.750%, 08/15/2012 $ Amgen 0.125%, 02/01/2011 Anixter International 1.000%, 02/15/2013 Archer Daniels 0.875%, 02/15/2014 Century Aluminum 1.750%, 08/01/2024 Charles River Laboratories International 2.250%, 06/15/2013 CMS Energy 2.875%, 12/01/2024 5.500%, 06/15/2029 Dominion Resources, Series C 2.125%, 12/15/2023 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Capital Appreciation Fund Description Par Value CONVERTIBLE CORPORATE BONDS – 27.4% (CONTINUED) Greatbatch 2.250%, 06/15/2013 $ $ Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028 (a) Medtronic 1.500%, 04/15/2011 Millipore 3.750%, 06/01/2026 Newmont Mining 1.250%, 07/15/2014 NovaGold Resources 5.500%, 05/01/2015 Penn Virginia 4.500%, 11/15/2012 PHH 4.000%, 04/15/2012 Smithfield Foods 4.000%, 06/30/2013 Trinity Industries 3.875%, 06/01/2036 UAL 5.000%, 02/01/2021 Unisource Energy 4.500%, 03/01/2035 USEC 3.000%, 10/01/2014 Total Convertible Corporate Bonds (Cost $8,729,586) Shares STAPLED UNIT – 0.6% Paper & Forest Products – 0.6% TimberWest Forest* (Cost $443,686) See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Capital Appreciation Fund Description Shares Value CONVERTIBLE PREFERRED STOCK – 0.2% Energy – 0.2% El Paso Energy Capital Trust (Cost $60,343) $ WARRANT – 0.0% Utilities – 0.0% Mirant* (Cost $203,929) SHORT-TERM INVESTMENT – 6.7% AIM Short-Term Treasury Portfolio, 0.040% (Cost $2,181,742) Total Investments – 100.0% (Cost $35,291,548) Other Assets and Liabilities, Net – 0.0% Total Net Assets – 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of June 30, 2010, the value of these investments was $168,875 or 0.5% of total net assets. ADR – American Depository Receipt See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 95.4% Banks – 8.4% Abington Bancorp $ AJS Bancorp Brooklyn Federal Bancorp Cape Bancorp* Chicopee Bancorp* Clifton Savings Bancorp First Defiance Financial First Horizon National Fox Chase Bancorp* Hampden Bancorp Hudson Valley Holding Northern Trust Ocean Shore Holding OceanFirst Financial OmniAmerican Bancorp* Oritani Financial Popular* Roma Financial Territorial Bancorp United Financial Bancorp ViewPoint Financial Group Westfield Financial Brokers – 0.4% MF Global Holdings* Chemicals – 1.0% Air Products & Chemicals Consumer Discretionary – 6.8% American Eagle Outfitters Brinker International Fortune Brands H&R Block Morton’s Restaurant Group* NVR* Toll Brothers* Yum! Brands See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 95.4% (CONTINUED) Consumer Staples – 11.4% Alberto-Culver $ Church & Dwight Clorox Coca-Cola Foster’s Group Molson Coors Brewing, Class B PepsiCo Philip Morris International SUPERVALU Viterra* Diversified Financial Services – 5.7% Franklin Resources Invesco Leucadia National* PICO Holdings* Energy – 7.4% Hess Hugoton Royalty Trust Murphy Oil Nexen San Juan Basin Royalty Trust Healthcare – 6.4% American Medical Systems Holdings* Biogen Idec* Henry Schein* Humana* Johnson & Johnson Merck & Co. Pfizer WellPoint* See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 95.4% (CONTINUED) Industrials – 1.4% Ducommun $ Tyco International Information Technology – 12.3% Automatic Data Processing BMC Software* Brocade Communications Systems* CACI International* EMC* Emulex* Marvell Technology Group* Microsoft Symantec* Synopsys* Teradata* Xerox Xilinx Xyratex* Insurance – 15.5% Alleghany* Alterra Capital Holdings AON Arch Capital Group* Arthur J. Gallagher Aspen Insurance Holdings Assurant Cincinnati Financial Lancashire Holdings Mercer Insurance Group Penn Millers Holding* Platinum Underwriters Holdings Progressive RenaissanceRe Holdings Wesco Financial Group See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 95.4% (CONTINUED) Metals & Mining – 10.0% Barrick Gold $ Gold Fields – ADR Horsehead Holding* Kinross Gold Newmont Mining RTI International Metals* Paper & Forest Products – 0.6% Domtar Neenah Paper TimberWest Forest* Real Estate – 0.4% Forestar Group* Thomas Properties Group Utilities – 7.7% Allegheny Energy Ameren American Electric Power Calpine – Escrow Shares* CMS Energy Empire District Electric Mirant* NV Energy Pure Cycle* TransAlta Unisource Energy Total Common Stocks (Cost $27,464,125) See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2010 Opportunity Fund Description Par Value CORPORATE BONDS – 1.6% Broadridge Financial Solutions 6.125%, 06/01/2017 $ $ Leucadia National 7.000%, 08/15/2013 Mohawk Industries 6.500%, 01/15/2011 Total Corporate Bonds (Cost $396,675) CONVERTIBLE BONDS – 1.2% Kinross Gold 1.750%, 03/15/2028 (a) 1.750%, 03/15/2028 Symantec 0.750%, 06/15/2011 Total Convertible Bonds (Cost $329,637) Shares WARRANT – 0.0% Utilities – 0.0% Mirant* (Cost $27,363) SHORT-TERM INVESTMENT – 2.0% AIM Short-Term Treasury Portfolio, 0.040% (Cost $571,406) Total Investments – 100.2% (Cost $28,789,206) Other Assets and Liabilities, Net – (0.2)% ) Total Net Assets – 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of June 30, 2010, the value of these investments was $144,750 or 0.5% of total net assets. ADR – American Depositary Receipt See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities (Unaudited) June 30, 2010 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $35,291,548 and $28,789,206 respectively) $ $ Cash Receivable for investment securities sold Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed 3 Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized depreciation of investments ) ) Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Operations (Unaudited) For the Six Months Ended June 30, 2010 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Directors’ fees Administration fees Fund accounting fees Legal fees Transfer agent fees Audit fees Distribution fees Registration fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain on investments Net change in unrealized appreciation or depreciation of investments ) ) Net loss on investments ) ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments ) Net increase (decrease) resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees 54 Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — — Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $164,598 and $(31,083), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation or depreciation of investments ) Net increase (decrease) resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees 40 Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — — Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $61,679 and $(3,732), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Six Months September 28, Ended Year Ended 2007(1) through June 30, 2010 December 31, December 31, (Unaudited) For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from operations ) ) ) LESS DISTRIBUTIONS: From net investment income — ) ) ) From net realized gains — — ) — Total distributions — ) ) ) Paid in capital from redemption fees — — — NET ASSET VALUE: End of period $ TOTAL RETURN )%(3) % )% )%(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %(4) % % %(4) After expense reimbursement %(4) % % %(4) Ratio of net investment income (loss) to average net assets: Before expense reimbursement %(4) % )% )%(4) After expense reimbursement %(4) % % %(4) Portfolio turnover rate 15
